t c memo united_states tax_court david e and mary r price petitioners v commissioner of internal revenue respondent docket no filed date david e price and mary r price for petitioners jennifer h decker for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined deficiencies in and an addition to petitioners' federal income taxes as follows year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number -- dollar_figure -- respondent has conceded that petitioners are not liable for the sec_6651 addition_to_tax in an amendment to her answer respondent asserted for the first time that petitioners pursuant to sec_6662 are liable for negligence penalties of dollar_figure dollar_figure and dollar_figure for years and respectively unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioners are entitled to claimed bad_debt deductions we hold they are not whether petitioners are entitled to claimed deductions for unreimbursed partnership expenses we hold they are not whether petitioners pursuant to sec_6662 are liable for an accuracy-related_penalty for negligence we hold they are findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in santa claus indiana david e price petitioner has been an attorney since between and he served as an attorney for the internal_revenue_service in district counsel's offices in virginia and indiana in he opened a private law practice in dale indiana since and during all relevant years petitioner's practice was conducted as a partnership known as price bradley in which petitioner held a 51-percent interest in the early years of petitioner's practice walter scott taylor sr walter scott taylor jr and brenda fant taylor were petitioner's primary clients the taylors were successful indiana coal mine owners and petitioner handled all of their legal affairs in the taylors acquired an interest in speedmart inc speedmart an indiana corporation speedmart operated a convenience store located in cannelton indiana the cannelton store had lost money every year since it opened the taylors owned a majority of speedmart's outstanding shares petitioner owned percent of speedmart's shares which he acquired as compensation_for legal services rendered in or the taylors moved their residence and coal mining activities to alabama and petitioner took over the day- to-day management of speedmart petitioner served as president and a director of speedmart in addition he was the manager of the cannelton store speedmart was authorized to pay petitioner an annual salary of dollar_figure but speedmart never made any salary payments to petitioner in an attempt to make speedmart profitable petitioner in and expanded speedmart's operations from one convenience store to five installed gas pumps and food concessions at each location opened the store sec_24 hours a day days per week and hired a general manager even after these changes speedmart continued to lose money on date speedmart filed for protection from creditors under chapter of the united_states bankruptcy code a plan_of_reorganization was confirmed on date petitioner closed and sold speedmart's four unprofitable stores and tried to make the remaining store profitable in and petitioner made several advances of funds to speedmart and creditors of speedmart petitioner was advised by a bankruptcy attorney that his advances to speedmart must be in the form of a loan in december of petitioner executed on behalf of speedmart a one-page document entitled continuation of promissory note the note in it speedmart promised to repay all sums advanced in cash and inventory the terms called for 8-percent interest and repayment of principal days following demand petitioner's effort to revive speedmart was unsuccessful and the remaining store continued to lose increasing amounts of money in speedmart sold the store to a competitor and the proceeds were used to partially repay speedmart's priority creditors unsecured creditors received no repayments petitioner claimed on his and returns deductions relating to his and advances to speedmart he reported bad_debt expenses of dollar_figure dollar_figure and dollar_figure on his schedules c profit or loss from business sole_proprietorship for and respectively petitioner also claimed for and unreimbursed partnership expenses of dollar_figure dollar_figure and dollar_figure respectively on date respondent issued a notice_of_deficiency disallowing the claimed deductions by amendment to her answer respondent asserted a negligence_penalty for each year i bad_debt deductions opinion sec_166 allows a deduction for debts that become worthless during the taxable_year by contrast capital contributions are not deductible under sec_166 see eg 95_tc_257 for purposes of sec_166 the term debt includes only bona_fide debts sec_1_166-1 income_tax regs according to the regulation a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money id consequently we must determine whether petitioner's advances to speedmart were made in exchange for bona_fide debt or equity this is a factual determination and petitioner bears the burden_of_proof rule a petitioner has not established that the and advances were made in exchange for speedmart's bona_fide indebtedness a bankruptcy attorney advised petitioner that capital contributions would violate the bankruptcy court's orders petitioner contends that he followed this advice and made the advances in the form of unsecured notes we of course are not bound by the form of petitioner's transaction see eg 293_us_465 petitioner did not produce any notes or other documents evidencing loans for which he claimed deductions in and he did introduce the note but it does not specifically reference any particular advances even if we were to assume that the note was meant to evidence transfers made during the years in issue petitioner did not establish or even assert that he had demanded repayment and that speedmart had refused in addition speedmart did not make interest payments in accordance with the terms of the note petitioner has conceded that his advances were unsecured and that speedmart was inadequately capitalized after considering the factors relevant to this case see 74_tc_476 and cases cited therein we conclude that petitioner has failed to carry his burden of proving that he advanced funds in exchange for bona_fide indebtedness from speedmart accordingly we sustain respondent's determination on this issue ii unreimbursed partnership expenses a partner generally cannot directly deduct on his income_tax return the expenses of the partnership see 75_tc_288 the exception to this rule is where there is an agreement among the partners that such partnership expenses shall be borne by particular partners out of their own funds id where the exception applies the partner is entitled to deduct the amount of the expense from his individual gross_income petitioner claimed on his individual_income_tax_return deductions for expenses_incurred for entertainment and travel related to partnership business petitioner bears the burden of proving that he is entitled to the claimed deductions rule a 292_us_435 in addition entertainment and travel_expenses are subject_to the substantiation requirements of sec_274 that section provides that no deduction shall be allowed for travel and entertainment_expenses unless the taxpayer provides adequate_records to corroborate his deductions petitioner has produced no records to substantiate his claimed deductions therefore we conclude that petitioner has not carried his burden of proving that he is entitled to claimed deductions for travel and entertainment_expenses iii negligence_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of any underpayment attributable to negligence the term negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 where the taxpayer is a tax attorney he may be held to a higher standard of reasonableness than a person lacking in tax expertise 104_tc_518 because respondent initially raised the penalty in an amendment to her answer respondent bears the burden_of_proof rule a petitioner's deductions clearly were not allowable under relevant statutes and case law as a result we conclude that petitioner an experienced tax attorney did not exercise the care that an ordinarily prudent tax attorney would have exercised under the circumstances we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
